Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "12" and "14" have both been used to designate the “heart.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “12” has been used to designate both the “heart” and the “probe.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 10 is objected to because it uses the phrase the “method of 9” it is suggested this be rewritten to say the “method of claim 9” instead.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is found in:
 Claim 17, which uses the nonce term “an interface” that is modified by the functional language “configured to receive an input of a plurality of measured coordinates of a respective plurality of position transducers of a probe.” This nonce term is not modified by sufficient structure, material, or acts for performing this claimed function. Therefore, please note that for the purposes of this examination “an interface” will be considered a “data I/O communications interface” as provided for in Paragraph [0025] found on Page 7 of the present disclosure, and equivalents thereof.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitations to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. These claims recite a method for visualization including receiving an input of a plurality of measured coordinates of a respective plurality of position transducers of a probe inside a body of a subject; receiving a measured voltage measurement output by the probe; determining a cost function based on a model of known mechanical properties of the probe compared to the measured coordinates with respect to shapes that can be assumed by the probe in the body and further based on an expected voltage value compared to the measured voltage measurement; selecting a shape based on the cost function; generating corrected coordinates of the plurality of position transducers of the probe based on the shape; and displaying a representation of the probe using the corrected coordinates.
The limitations of receiving inputs, receiving measurements, determining a cost function, selecting a shape, generating corrected coordinates, and displaying a representation, as drafted (see claim 1) are processes that, under their broadest reasonable interpretation, cover performance of these limitations in the mind but for the recitation of generic computer components. That is, other than reciting “of a probe,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “of a probe” language, the limitations regarding “receiving” in this context encompasses the user manually obtaining an input of a plurality of measured coordinates of a respective plurality of position transducers of a probe inside a body of a subject or a measured voltage measurement output by the probe. Similarly, but for the by “of a probe” language, the limitation of “determining” in this context encompasses the user evaluating a cost function based on a model of known mechanical properties of the probe compared to the measured coordinates. Furthermore, but for the “of a probe” language, the limitation of “displaying” in this context encompasses the user manually generating a representation of the probe using the corrected coordinates. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, these claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a probe to receive measurements. The probe in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, although the claims merely mention measured coordinate data and making determinations using a cost function and that data, no actual apparatus is being positively recited where data is somehow being obtained (e.g. in the form of binary codes or printed on a paper). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Although displaying is mentioned, there is no positively recited structure and regardless ‘a display’ is merely highly generalized and commonly used. Therefore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a probe in the performance of the receiving steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. These claims are not patent eligible. 
Regarding the depending claims 2-10, they do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the depending claims 2-10 are also found not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 8-11, 14, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Osadchy (US 2010/0121174 A1) and in view of Bar-Tal (US 2012/0150022 A1).
Regarding Claim 1, Osadchy discloses a method for visualization (See Osadchy: Abst. (providing for a, "method for visualization")), comprising: receiving an input of a plurality of measured coordinates of a respective plurality of position transducers of a probe inside a body of a subject (See Osadchy: Abst. (clarifying that, "visualization includes receiving an input indicative of respective apparent coordinates of a plurality of points disposed along a length of a probe inside a body of a subject") and Para. [0007] (stating that there are a, "plurality of position transducers along the length of the probe")) … determining a cost function based on a model of known mechanical properties of the probe compared to the measured coordinates with respect to shapes that can be assumed by the probe in the body (See Osadchy: Para. [0005] (providing for, "applying a model of known mechanical properties of the probe to the apparent coordinates so as to compute a cost function with respect to shapes that can be assumed by the probe in the body")) … selecting a shape based on the cost function (See Osadchy: Para. [0005] (stating that the method provides for, "choosing a shape responsively to the cost function")); generating corrected coordinates of the plurality of position transducers of the probe based on the shape (See Osadchy: Para. [0005] (clarifying that the method provides for, "generating corrected coordinates of the points along the length of the probe based on the shape")); and displaying a representation of the probe using the corrected coordinates (See Osadchy: Para. [0005] (providing for, "displaying a representation of the probe using the corrected coordinates")), and therefore substantially what is described by claim 1.
However, Osadchy fails to disclose receiving a measured voltage measurement output by the probe … determining a cost function … further based on an expected voltage value compared to the measured voltage measurement.
Nevertheless, Bar-Tal teaches receiving a measured voltage measurement output by the probe (See Bar-Tal: Para. [0057] (clarifying that a, "mapping-catheter … [is] used in an invasive procedure within a chamber of a heart ... [wherein] magnetic fields generated by coils ... generate electrical signals in coils ... of an electromagnetic (EM) sensor ... located at the distal end of catheter ... [and] a control unit ... analyzes the signals so as to determine the coordinates of the position and of the orientation of catheter ... Alternatively, the coils in magnetic field sensor [located at the distal end of the catheter] ... may be driven to generate magnetic fields, which are detected by coils"), Para. [0059] (stating that the, "[c]ontrol unit ... [also] comprises alternating current drivers ... which processor ... uses to supply currents to mapping-catheter-conductive-electrodes ... that are located at the distal end of mapping-catheter ... [and these] electrodes are connected by wires through the insertion tube of the catheter to current and voltage measurement circuitry in control unit"), Para. [0062] (providing for, "body surface electrodes ... [which] have respective associated tracking coils, similar to coils ... in catheter"), Para. [0063] (clarifying that the, "[c]ontrol unit ... also comprises voltage generators 56V, which are connected to ACL patches "i" by their connecting wires"), and Para. [0065] (stating that the, "investigation-catheter-conductive electrodes operate as impedance measurement electrodes, and also act as position transducers, so that system ... is able to track these investigation-catheters")) … determining a cost function … further based on an expected voltage value compared to the measured voltage measurement (See Bar-Tal: Para. [0063] (clarifying that the, "[c]ontrol unit ... also comprises voltage generators 56V, which are connected to ACL patches "i" by their connecting wires"), Para. [0065] (stating that the, "investigation-catheter-conductive electrodes operate as impedance measurement electrodes, and also act as position transducers, so that system ... is able to track these investigation-catheters"), Para [0113] (providing that the Patch Current Calibration step, "perform[s] a calibration on the ACL patches in patch calibration step ... [which] compensates for the impedances being non-zero"), Para. [0125] (clarifying that the, "patch impedance calibration procedure the processor estimates a value of q(ij) from the values of and I(ij), typically by finding the ratio V(i)[voltage measured on patch i]/I(i)"), Paras. [0226]-[0231] (stating that, after calibration the, "physical properties in its free state are defined by the parameters ... [which include a] Rotation matrix ... parameters representing deflection ... [and that the] physical properties of probe ... are described by the parameters {A(k),B(k)}"), and Para [0236] (providing that the, "processor calculates an intrinsic energy score, as a first term of the cost function, using the probe model parameters {A(k),B(k)}"); Fig.3B (clarifying that the "319C - PATCH CURRENT CALIBRATION" step takes place prior to the "323 - MECHANICAL MODULE" and "325 - COST FUNCTION MODULE" steps); Please note that for the purposes of the examination while the Bar-Tal reference discusses using the voltage driven and measured for the ACL patches it would have been obvious to a person having ordinary skill in the art before the effective filing date of the present application to perform such calibration with sensors within the probe. This is because Paragraph [0062] provides that the "body surface electrodes ... [are] similar to ... [those used] in catheter." Therefore, the combination of the known calibration technique described for the ACL patches with the electrode elements used in the catheter and which are "similar to" those used in the body surface electrodes would have yielded predictable results. Furthermore, Paragraph [0051] of Bar-Tal provides that, "a first tracking sub-system is calibrated using a second, more accurate, tracking sub-system. Either sub-system may be used for measurement of the location and orientation of a probe, herein by way of example assumed to be a catheter tip, within the body of a patient. Both sub-systems are operated in a calibration phase, but only the first sub-system is used in a tracking phase.").
The teachings of Osadchy and the teachings of Bar-Tal are considered to be analogous to the claimed invention because they are in the same field of detection and compensation for artifacts experienced during position sensing of a probe in a living body. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Osadchy with the teachings of Bar-Tal to provide for what is described in claim 1. This is because Bar-Tal Paragraph [0054] provides the motivation of that its disclosure may help to, "further enhance the accuracy of the measurements made in the tracking phase."
Regarding Claim 5, Osadchy in view of Bar-Tal teaches the method of claim 1 (See above discussion), wherein the probe comprises a catheter (See Osadchy: Para. [0017] (providing that the system, "is used in determining the position of a flexible probe ... such as a catheter")), and wherein receiving the input comprises receiving a measurement of apparent coordinates of the catheter within a heart of the subject (See Osadchy: Claim 1 (providing for a, "method for visualization, comprising: receiving an input indicative of respective apparent coordinates of a plurality of points disposed along a length of a probe inside a body of a subject"); Para. [0017] (stating that the system, "is used in determining the position of a flexible probe ... such as a catheter, which is inserted into an internal body cavity, such as a chamber of a heart ... in a subject")).
The teachings of Osadchy and the teachings of Bar-Tal are considered to be analogous to the claimed invention because they are in the same field of detection and compensation for artifacts experienced during position sensing of a probe in a living body. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Osadchy with the teachings of Bar-Tal to provide for what is described in claim 5. This is because Bar-Tal Paragraph [0054] provides the motivation of that its disclosure may help to, "further enhance the accuracy of the measurements made in the tracking phase."
Regarding Claim 6, Osadchy in view of Bar-Tal teaches the method of claim 1 (See above discussion), wherein the input is selected from a at least one of a position vector, a direction measurement, and a full orientation measurement (See Osadchy: Para. [0035] (clarifying that the, "data input module ... receives a corresponding position measurement. The measurement can include a position vector (all types of transducers), direction (SAS) and/or full orientation (TAS)")).
The teachings of Osadchy and the teachings of Bar-Tal are considered to be analogous to the claimed invention because they are in the same field of detection and compensation for artifacts experienced during position sensing of a probe in a living body. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Osadchy with the teachings of Bar-Tal to provide for what is described in claim 6. This is because Bar-Tal Paragraph [0054] provides the motivation of that its disclosure may help to, "further enhance the accuracy of the measurements made in the tracking phase."
Regarding Claim 8, Osadchy in view of Bar-Tal teaches the method of claim 1 (See above discussion), wherein the probe comprises at least one of a single-axis magnetic sensor and a three-axis magnetic sensor (See Osadchy: Para. [0015] (providing that the term, "SAS" is defined by, "Single-Axis magnetic Sensors" and the term, "TAS" is defined by, "Three-Axis magnetic Sensors") and Para. [0023] (stating that in the, "magnetic position sensing system, the position transducers may comprise single-axis magnetic sensors (SAS), which give position and direction, and/or three-axis magnetic sensors (TAS), which provide position and a complete orientation matrix")).
The teachings of Osadchy and the teachings of Bar-Tal are considered to be analogous to the claimed invention because they are in the same field of detection and compensation for artifacts experienced during position sensing of a probe in a living body. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Osadchy with the teachings of Bar-Tal to provide for what is described in claim 8. This is because Bar-Tal Paragraph [0054] provides the motivation of that its disclosure may help to, "further enhance the accuracy of the measurements made in the tracking phase."
Regarding Claim 9, Osadchy in view of Bar-Tal teaches the method of claim 1 (See above discussion), wherein the model of known mechanical properties of the probe comprises: multiple sections of the probe; a length of each of the sections; a rotation matrix defining relative rotation of each of the sections with regard to a preceding section; and a location on the probe of each of the plurality of position transducers (See Osadchy: Claim 6 (providing that the method includes, "wherein the model of known mechanical properties of the probe comprises: multiple sections of the probe; a length of each of the sections; a rotation matrix defining relative rotation of each of the sections with regard to a preceding section; and a location on the probe of each of the plurality of points")).
The teachings of Osadchy and the teachings of Bar-Tal are considered to be analogous to the claimed invention because they are in the same field of detection and compensation for artifacts experienced during position sensing of a probe in a living body. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Osadchy with the teachings of Bar-Tal to provide for what is described in claim 9. This is because Bar-Tal Paragraph [0054] provides the motivation of that its disclosure may help to, "further enhance the accuracy of the measurements made in the tracking phase."
Regarding Claim 10, Osadchy in view of Bar-Tal teaches the method of 9 (See above discussion), wherein the rotation matrix comprises a function of one or more deflection parameters of the probe (See Osadchy: Para. [0028] (stating that the, "[r]otation matrix ... [includes] a function of the deflection parameters d for deflectable probes")).
The teachings of Osadchy and the teachings of Bar-Tal are considered to be analogous to the claimed invention because they are in the same field of detection and compensation for artifacts experienced during position sensing of a probe in a living body. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Osadchy with the teachings of Bar-Tal to provide for what is described in claim 10. This is because Bar-Tal Paragraph [0054] provides the motivation of that its disclosure may help to, "further enhance the accuracy of the measurements made in the tracking phase."
Regarding Claim 11, Osadchy discloses a system for visualization (See Osadchy: Para. [0007] (clarifying that also provided is, "a probe visualization apparatus")), the system comprising: a probe comprising a plurality of position transducers (See Osadchy: Claim 21 (stating that, "the probe comprises position transducers disposed along the length of the probe")) … a processor, the processor configured to: receive an input of a plurality of measured coordinates of a respective plurality of position transducers of a probe inside a body of a subject (See Osadchy: Abst. (clarifying that, "visualization includes receiving an input indicative of respective apparent coordinates of a plurality of points disposed along a length of a probe inside a body of a subject") and Para. [0007] (providing that the apparatus includes, "a processor, which is configured to receive the input from the interface")) … determine a cost function based on a model of known mechanical properties of the probe compared to the measured coordinates with respect to shapes that can be assumed by the probe in the body (See Osadchy: Para. [0005] (providing for, "applying a model of known mechanical properties of the probe to the apparent coordinates so as to compute a cost function with respect to shapes that can be assumed by the probe in the body") and Para. [0007] (clarifying that the, "processor, which is configured to receive the input from the interface, apply a model of known mechanical properties of the probe to the apparent coordinates so as to compute a cost function with respect to shapes that can be assumed by the probe in the body")) … select a shape based on the cost function (See Osadchy: Para. [0005] (stating that the method provides for, "choosing a shape responsively to the cost function") and Para. [0007] (providing that the, "processor ... is configured to ... choose a shape responsively to the cost function")); and generate corrected coordinates of the plurality of position transducers of the probe based on the shape (See Osadchy: Para. [0005] (clarifying that the method provides for, "generating corrected coordinates of the points along the length of the probe based on the shape") and Para. [0007] (providing that the, "processor ... is configured to ... generate corrected coordinates of the plurality of position transducers along the length of the probe based on the shape")), and therefore substantially what is described by claim 11.
However, Osadchy fails to disclose a probe comprising … a voltage contact … receive a measured voltage measurement output by the probe … determine a cost function … further based on an expected voltage value compared to the measured voltage measurement.
Nevertheless, Bar-Tal teaches a probe comprising … a voltage contact (See Bar-Tal: Para. [0065] (stating that the, "investigation-catheter-conductive electrodes operate as impedance measurement electrodes, and also act as position transducers, so that system ... is able to track these investigation-catheters")) … receive a measured voltage measurement output by the probe (See Bar-Tal: Para. [0057] (clarifying that a, "mapping-catheter … [is] used in an invasive procedure within a chamber of a heart ... [wherein] magnetic fields generated by coils ... generate electrical signals in coils ... of an electromagnetic (EM) sensor ... located at the distal end of catheter ... [and] a control unit ... analyzes the signals so as to determine the coordinates of the position and of the orientation of catheter ... Alternatively, the coils in magnetic field sensor [located at the distal end of the catheter] ... may be driven to generate magnetic fields, which are detected by coils"), Para. [0059] (stating that the, "[c]ontrol unit ... [also] comprises alternating current drivers ... which processor ... uses to supply currents to mapping-catheter-conductive-electrodes ... that are located at the distal end of mapping-catheter ... [and these] electrodes are connected by wires through the insertion tube of the catheter to current and voltage measurement circuitry in control unit"), Para. [0062] (providing for, "body surface electrodes ... [which] have respective associated tracking coils, similar to coils ... in catheter"), Para. [0063] (clarifying that the, "[c]ontrol unit ... also comprises voltage generators 56V, which are connected to ACL patches "i" by their connecting wires"), and Para. [0065] (stating that the, "investigation-catheter-conductive electrodes operate as impedance measurement electrodes, and also act as position transducers, so that system ... is able to track these investigation-catheters")) … determine a cost function … further based on an expected voltage value compared to the measured voltage measurement (See Bar-Tal: Para. [0063] (clarifying that the, "[c]ontrol unit ... also comprises voltage generators 56V, which are connected to ACL patches "i" by their connecting wires"), Para. [0065] (stating that the, "investigation-catheter-conductive electrodes operate as impedance measurement electrodes, and also act as position transducers, so that system ... is able to track these investigation-catheters"), Para [0113] (providing that the Patch Current Calibration step, "perform[s] a calibration on the ACL patches in patch calibration step ... [which] compensates for the impedances being non-zero"), Para. [0125] (clarifying that the, "patch impedance calibration procedure the processor estimates a value of q(ij) from the values of and I(ij), typically by finding the ratio V(i)[voltage measured on patch i]/I(i)"), Paras. [0226]-[0231] (stating that, after calibration the, "physical properties in its free state are defined by the parameters ... [which include a] Rotation matrix ... parameters representing deflection ... [and that the] physical properties of probe ... are described by the parameters {A(k),B(k)}"), and Para [0236] (providing that the, "processor calculates an intrinsic energy score, as a first term of the cost function, using the probe model parameters {A(k),B(k)}"); Fig.3B (clarifying that the "319C - PATCH CURRENT CALIBRATION" step takes place prior to the "323 - MECHANICAL MODULE" and "325 - COST FUNCTION MODULE" steps); Please note that for the purposes of the examination while the Bar-Tal reference discusses using the voltage driven and measured for the ACL patches it would have been obvious to a person having ordinary skill in the art before the effective filing date of the present application to perform such calibration with sensors within the probe. This is because Paragraph [0062] provides that the "body surface electrodes ... [are] similar to ... [those used] in catheter." Therefore, the combination of the known calibration technique described for the ACL patches with the electrode elements used in the catheter and which are "similar to" those used in the body surface electrodes would have yielded predictable results. Furthermore, Paragraph [0051] of Bar-Tal provides that, "a first tracking sub-system is calibrated using a second, more accurate, tracking sub-system. Either sub-system may be used for measurement of the location and orientation of a probe, herein by way of example assumed to be a catheter tip, within the body of a patient. Both sub-systems are operated in a calibration phase, but only the first sub-system is used in a tracking phase.").
The teachings of Osadchy and the teachings of Bar-Tal are considered to be analogous to the claimed invention because they are in the same field of detection and compensation for artifacts experienced during position sensing of a probe in a living body. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Osadchy with the teachings of Bar-Tal to provide for what is described in claim 11. This is because Bar-Tal Paragraph [0054] provides the motivation of that its disclosure may help to, "further enhance the accuracy of the measurements made in the tracking phase."
Regarding Claim 14, Osadchy in view of Bar-Tal teaches the system of claim 11 (See above discussion), wherein the probe comprises a catheter (See Osadchy: Para. [0017] (providing that the system, "is used in determining the position of a flexible probe ... such as a catheter")), and wherein receiving the input comprises receiving a measurement of apparent coordinates of the catheter within a heart of the subject (See Osadchy: Claim 1 (providing for a, "method for visualization, comprising: receiving an input indicative of respective apparent coordinates of a plurality of points disposed along a length of a probe inside a body of a subject"); Para. [0017] (stating that the system, "is used in determining the position of a flexible probe ... such as a catheter, which is inserted into an internal body cavity, such as a chamber of a heart ... in a subject")).
The teachings of Osadchy and the teachings of Bar-Tal are considered to be analogous to the claimed invention because they are in the same field of detection and compensation for artifacts experienced during position sensing of a probe in a living body. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Osadchy with the teachings of Bar-Tal to provide for what is described in claim 14. This is because Bar-Tal Paragraph [0054] provides the motivation of that its disclosure may help to, "further enhance the accuracy of the measurements made in the tracking phase."
Regarding Claim 15, Osadchy in view of Bar-Tal teaches the system of claim 11 (See above discussion), wherein the input is selected from at least one of a position vector, a direction measurement and a full orientation measurement (See Osadchy: Para. [0035] (clarifying that the, "data input module ... receives a corresponding position measurement. The measurement can include a position vector (all types of transducers), direction (SAS) and/or full orientation (TAS)")).
The teachings of Osadchy and the teachings of Bar-Tal are considered to be analogous to the claimed invention because they are in the same field of detection and compensation for artifacts experienced during position sensing of a probe in a living body. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Osadchy with the teachings of Bar-Tal to provide for what is described in claim 15. This is because Bar-Tal Paragraph [0054] provides the motivation of that its disclosure may help to, "further enhance the accuracy of the measurements made in the tracking phase."
Regarding Claim 17, Osadchy discloses a probe visualization apparatus , comprising: an interface (See Osadchy: Para. [0007] (providing that there is, "further provided in accordance with an embodiment of the invention, a probe visualization apparatus, including an interface, which is configured to receive an input"))configured to receive an input of a plurality of measured coordinates of a respective plurality of position transducers of a probe, the probe being inside a body of a subject (See Osadchy: Abst. (clarifying that, "visualization includes receiving an input indicative of respective apparent coordinates of a plurality of points disposed along a length of a probe inside a body of a subject") and Para. [0007] (stating that there are a, "plurality of position transducers along the length of the probe")) … and a processor configured to: receive the input from the interface (See Osadchy: Para. [0007] (stating that there, "is further provided ... a processor, which is configured to receive the input from the interface")); determine a cost function based on a model of known mechanical properties of the probe compared to the measured coordinates with respect to shapes that can be assumed by the probe in the body (See Osadchy: Para. [0005] (providing for, "applying a model of known mechanical properties of the probe to the apparent coordinates so as to compute a cost function with respect to shapes that can be assumed by the probe in the body")) … select a shape based on the cost function (See Osadchy: Para. [0005] (stating that the method provides for, "choosing a shape responsively to the cost function")); and generate corrected coordinates of the plurality of position transducers of the probe based on the shape (See Osadchy: Para. [0005] (clarifying that the method provides for, "generating corrected coordinates of the points along the length of the probe based on the shape")), and therefore substantially what is described by claim 17.
However, Osadchy fails to disclose a probe … further configured to receive a measured voltage measurement output by the probe … determine a cost function … further based on an expected voltage value compared to the measured voltage measurement.
Nevertheless, Bar-Tal teaches a probe … further configured to receive a measured voltage measurement output by the probe (See Bar-Tal: Para. [0057] (clarifying that a, "mapping-catheter … [is] used in an invasive procedure within a chamber of a heart ... [wherein] magnetic fields generated by coils ... generate electrical signals in coils ... of an electromagnetic (EM) sensor ... located at the distal end of catheter ... [and] a control unit ... analyzes the signals so as to determine the coordinates of the position and of the orientation of catheter ... Alternatively, the coils in magnetic field sensor [located at the distal end of the catheter] ... may be driven to generate magnetic fields, which are detected by coils"), Para. [0059] (stating that the, "[c]ontrol unit ... [also] comprises alternating current drivers ... which processor ... uses to supply currents to mapping-catheter-conductive-electrodes ... that are located at the distal end of mapping-catheter ... [and these] electrodes are connected by wires through the insertion tube of the catheter to current and voltage measurement circuitry in control unit"), Para. [0062] (providing for, "body surface electrodes ... [which] have respective associated tracking coils, similar to coils ... in catheter"), Para. [0063] (clarifying that the, "[c]ontrol unit ... also comprises voltage generators 56V, which are connected to ACL patches "i" by their connecting wires"), and Para. [0065] (stating that the, "investigation-catheter-conductive electrodes operate as impedance measurement electrodes, and also act as position transducers, so that system ... is able to track these investigation-catheters")) … determine a cost function … further based on an expected voltage value compared to the measured voltage measurement (See Bar-Tal: Para. [0063] (clarifying that the, "[c]ontrol unit ... also comprises voltage generators 56V, which are connected to ACL patches "i" by their connecting wires"), Para. [0065] (stating that the, "investigation-catheter-conductive electrodes operate as impedance measurement electrodes, and also act as position transducers, so that system ... is able to track these investigation-catheters"), Para [0113] (providing that the Patch Current Calibration step, "perform[s] a calibration on the ACL patches in patch calibration step ... [which] compensates for the impedances being non-zero"), Para. [0125] (clarifying that the, "patch impedance calibration procedure the processor estimates a value of q(ij) from the values of and I(ij), typically by finding the ratio V(i)[voltage measured on patch i]/I(i)"), Paras. [0226]-[0231] (stating that, after calibration the, "physical properties in its free state are defined by the parameters ... [which include a] Rotation matrix ... parameters representing deflection ... [and that the] physical properties of probe ... are described by the parameters {A(k),B(k)}"), and Para [0236] (providing that the, "processor calculates an intrinsic energy score, as a first term of the cost function, using the probe model parameters {A(k),B(k)}"); Fig.3B (clarifying that the "319C - PATCH CURRENT CALIBRATION" step takes place prior to the "323 - MECHANICAL MODULE" and "325 - COST FUNCTION MODULE" steps); Please note that for the purposes of the examination while the Bar-Tal reference discusses using the voltage driven and measured for the ACL patches it would have been obvious to a person having ordinary skill in the art before the effective filing date of the present application to perform such calibration with sensors within the probe. This is because Paragraph [0062] provides that the "body surface electrodes ... [are] similar to ... [those used] in catheter." Therefore, the combination of the known calibration technique described for the ACL patches with the electrode elements used in the catheter and which are "similar to" those used in the body surface electrodes would have yielded predictable results. Furthermore, Paragraph [0051] of Bar-Tal provides that, "a first tracking sub-system is calibrated using a second, more accurate, tracking sub-system. Either sub-system may be used for measurement of the location and orientation of a probe, herein by way of example assumed to be a catheter tip, within the body of a patient. Both sub-systems are operated in a calibration phase, but only the first sub-system is used in a tracking phase.").
The teachings of Osadchy and the teachings of Bar-Tal are considered to be analogous to the claimed invention because they are in the same field of detection and compensation for artifacts experienced during position sensing of a probe in a living body. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Osadchy with the teachings of Bar-Tal to provide for what is described in claim 17. This is because Bar-Tal Paragraph [0054] provides the motivation of that its disclosure may help to, "further enhance the accuracy of the measurements made in the tracking phase."
Claims 2, 3, 12, 13, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Osadchy in view of Bar-Tal as applied to claims 1, 11, and 17 above, and further in view of Dichterman (US 2020/0289025 A1).
Regarding Claim 2, Osadchy in view of Bar-Tal teaches the method of claim 1 (See above discussion), wherein the cost function is computed based on: calculating an intrinsic energy (See Osadchy: Para. [0032] (providing that the, "algorithm uses a cost function, which is a weighted combination of intrinsic energy"))representing a deviation of the probe from a free shape of the probe (See Osadchy: Para. [0032] (clarifying that the, "[i]ntrinsic energy represents the deviation of probe ... from its free shape")); calculating a voltage measurement error (See Bar-Tal: Para [0113] (providing that the Patch Current Calibration step, "perform[s] a calibration on the ACL patches in patch calibration step ... [which] compensates for the impedances being non-zero"), Para. [0125] (clarifying that the, "patch impedance calibration procedure the processor estimates a value of q(ij) from the values of and I(ij), typically by finding the ratio V(i)[voltage measured on patch i]/I(i)")) between the expected voltage value based on a known magnetic field at a probe location and the measured voltage (See Bar-Tal: Para [0113] (providing that the Patch Current Calibration step, "perform[s] a calibration on the ACL patches in patch calibration step ... [which] compensates for the impedances being non-zero"), Para. [0125] (clarifying that the, "patch impedance calibration procedure the processor estimates a value of q(ij) from the values of and I(ij), typically by finding the ratio V(i)[voltage measured on patch i]/I(i)"), Paras. [0115]-[0121] (stating that, "ACL patches have generally similar circuits ... and for the analysis below, for each patch i ... E(i) is a voltage, from a voltage source 56V, that drives patch i with frequency f(i) ... [and] V(ij) is a voltage measured on patch i at frequency f(i)"), and Para [0130] (describing equation "(8)" in terms related to the difference between the voltage measured on a patch and the voltage that drives the patch)); and calculating the cost function as a weighted sum of the intrinsic energy (See Osadchy: Para. [0032] (providing that the, "algorithm uses a cost function, which is a weighted combination of intrinsic energy")), and therefore substantially what is described by claim 2.
However, Osadchy in view of Bar-Tal fails to teach calculating the cost function as a weighted sum … [including] voltage measurement error.
Nevertheless, Dichterman teaches calculating the cost function as a weighted sum … [including] voltage measurement error (See ~Dichterman (US 2020/0289025 A1): Para. [0376] (clarifying that, "the voltage/spatial mapping is updated, using the position data acquired from the intrabody probe ... the updated mapping comprises a weighted combination of the new position data, and data previously used in generating the existing state of the voltage/spatial mapping"), Para. [0160] (stating that the, "measurements are, for example ... voltage measurements"), Para. [0239] (providing that after, "a weighted sum, of the penalty for sister distance variability and the penalty for high spatial frequencies ... is obtained, it may be used to displace the initial locations to their new locations, which represent a location cloud that may be used for reconstruction of the body-part"), and Para. [0002] (stating that their invention, "relates to the field of navigation of body cavities by intrabody probes")).
The teachings of Osadchy, the teachings of Bar-Tal, and the teachings of Dichterman are considered to be analogous to the claimed invention because they are in the same field of detection and compensation for artifacts experienced during position sensing of a probe in a living body. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Osadchy with the teachings of Bar-Tal and the teachings of Dichterman to provide for what is described in claim 2. This is because Bar-Tal Paragraph [0054] provides the motivation of that its disclosure may help to, "further enhance the accuracy of the measurements made in the tracking phase." Furthermore, because Dichterman Paragraph [0382] provides the motivation of using its disclosure may help to, "increase the resolution, precision, and/or accuracy of the body cavity reconstruction."
Regarding Claim 3, Osadchy in view of Bar-Tal and further in view of Dichterman teaches the method of claim 2 (See above discussion), wherein the cost function is further computed based on: calculating a position error (See Osadchy: Para. [0032] (stating that the, "algorithm uses a cost function, which is a weighted combination … [including] position error")) between the model of known mechanical properties of the probe and the input (See Osadchy: Para. [0032] (clarifying that the, "[p]osition error represents the error in position coordinates between the position transducer locations, given by the probe model and state, and the actual position measurements")); calculating an orientation error (See Osadchy: Para. [0032] (providing that the, "algorithm uses a cost function, which is a weighted combination … [including] orientation error")) between the model of known mechanical properties of the probe and the input (See Osadchy: Para. [0032] (clarifying that the, "orientation error represents the error in angular orientation coordinates between the position transducer orientations, given by the probe model and state, and the actual orientation measurements")); and further calculating the cost function as a weighted sum of the position error and the orientation error (See Osadchy: Para. [0032] (stating that the, "algorithm uses a cost function, which is a weighted combination of … position error and orientation error")).
The teachings of Osadchy, the teachings of Bar-Tal, and the teachings of Dichterman are considered to be analogous to the claimed invention because they are in the same field of detection and compensation for artifacts experienced during position sensing of a probe in a living body. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Osadchy with the teachings of Bar-Tal and the teachings of Dichterman to provide for what is described in claim 3. This is because Bar-Tal Paragraph [0054] provides the motivation of that its disclosure may help to, "further enhance the accuracy of the measurements made in the tracking phase." Furthermore, because Dichterman Paragraph [0382] provides the motivation of using its disclosure may help to, "increase the resolution, precision, and/or accuracy of the body cavity reconstruction."
Regarding Claim 12, Osadchy in view of Bar-Tal teaches the system of visualization of claim 11 (See above discussion), further configured to provide, for display, a representation of the probe using the corrected coordinates (See Osadchy: Para. [0005] (providing for, "displaying a representation of the probe using the corrected coordinates")), wherein the cost function is computed based on: calculating an intrinsic energy (See Osadchy: Para. [0032] (providing that the, "algorithm uses a cost function, which is a weighted combination of intrinsic energy")) representing a deviation of the probe from a free shape of the probe (See Osadchy: Para. [0032] (clarifying that the, "[i]ntrinsic energy represents the deviation of probe ... from its free shape")); calculating a voltage measurement error (See Bar-Tal: Para [0113] (providing that the Patch Current Calibration step, "perform[s] a calibration on the ACL patches in patch calibration step ... [which] compensates for the impedances being non-zero"), Para. [0125] (clarifying that the, "patch impedance calibration procedure the processor estimates a value of q(ij) from the values of and I(ij), typically by finding the ratio V(i)[voltage measured on patch i]/I(i)")) between the expected voltage value based on a known magnetic field at a probe location and the measured voltage (See Bar-Tal: Para [0113] (providing that the Patch Current Calibration step, "perform[s] a calibration on the ACL patches in patch calibration step ... [which] compensates for the impedances being non-zero"), Para. [0125] (clarifying that the, "patch impedance calibration procedure the processor estimates a value of q(ij) from the values of and I(ij), typically by finding the ratio V(i)[voltage measured on patch i]/I(i)"), Paras. [0115]-[0121] (stating that, "ACL patches have generally similar circuits ... and for the analysis below, for each patch i ... E(i) is a voltage, from a voltage source 56V, that drives patch i with frequency f(i) ... [and] V(ij) is a voltage measured on patch i at frequency f(i)"), and Para [0130] (describing equation "(8)" in terms related to the difference between the voltage measured on a patch and the voltage that drives the patch)); and calculating the cost function as a weighted sum of the intrinsic energy (See Osadchy: Para. [0032] (providing that the, "algorithm uses a cost function, which is a weighted combination of intrinsic energy")), and therefore substantially what is described by claim 12.
However, Osadchy in view of Bar-Tal fails to teach calculating the cost function as a weighted sum … [including] voltage measurement error.
Nevertheless, Dichterman teaches calculating the cost function as a weighted sum … [including] voltage measurement error (See Dichterman: Para. [0376] (clarifying that, "the voltage/spatial mapping is updated, using the position data acquired from the intrabody probe ... the updated mapping comprises a weighted combination of the new position data, and data previously used in generating the existing state of the voltage/spatial mapping"), Para. [0160] (stating that the, "measurements are, for example ... voltage measurements"), Para. [0239] (providing that after, "a weighted sum, of the penalty for sister distance variability and the penalty for high spatial frequencies ... is obtained, it may be used to displace the initial locations to their new locations, which represent a location cloud that may be used for reconstruction of the body-part"), and Para. [0002] (stating that their invention, "relates to the field of navigation of body cavities by intrabody probes")).
The teachings of Osadchy, the teachings of Bar-Tal, and the teachings of Dichterman are considered to be analogous to the claimed invention because they are in the same field of detection and compensation for artifacts experienced during position sensing of a probe in a living body. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Osadchy with the teachings of Bar-Tal and the teachings of Dichterman to provide for what is described in claim 12. This is because Bar-Tal Paragraph [0054] provides the motivation of that its disclosure may help to, "further enhance the accuracy of the measurements made in the tracking phase." Furthermore, because Dichterman Paragraph [0382] provides the motivation of using its disclosure may help to, "increase the resolution, precision, and/or accuracy of the body cavity reconstruction."
Regarding Claim 13, Osadchy in view of Bar-Tal and further in view of Dichterman teaches the system of claim 12 (See above discussion), wherein the cost function is further computed based on: calculating a position error (See Osadchy: Para. [0032] (stating that the, "algorithm uses a cost function, which is a weighted combination … [including] position error")) between the model of known mechanical properties of the probe and the input (See Osadchy: Para. [0032] (clarifying that the, "[p]osition error represents the error in position coordinates between the position transducer locations, given by the probe model and state, and the actual position measurements")); calculating an orientation error (See Osadchy: Para. [0032] (providing that the, "algorithm uses a cost function, which is a weighted combination … [including] orientation error")) between the model of known mechanical properties of the probe and the input (See Osadchy: Para. [0032] (clarifying that the, "orientation error represents the error in angular orientation coordinates between the position transducer orientations, given by the probe model and state, and the actual orientation measurements")); and further calculating the cost function as a weighted sum of the position error and the orientation error (See Osadchy: Para. [0032] (stating that the, "algorithm uses a cost function, which is a weighted combination of … position error and orientation error")).
 The teachings of Osadchy, the teachings of Bar-Tal, and the teachings of Dichterman are considered to be analogous to the claimed invention because they are in the same field of detection and compensation for artifacts experienced during position sensing of a probe in a living body. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Osadchy with the teachings of Bar-Tal and the teachings of Dichterman to provide for what is described in claim 13. This is because Bar-Tal Paragraph [0054] provides the motivation of that its disclosure may help to, "further enhance the accuracy of the measurements made in the tracking phase." Furthermore, because Dichterman Paragraph [0382] provides the motivation of using its disclosure may help to, "increase the resolution, precision, and/or accuracy of the body cavity reconstruction."
Regarding Claim 18, Osadchy in view of Bar-Tal teaches the apparatus of claim 17 (See above discussion), further configured to provide, for display, a representation of the probe using the corrected coordinates (See Osadchy: Para. [0005] (providing that the invention is capable of, "displaying a representation of the probe using the corrected coordinates")), wherein the cost function is computed based on: calculating an intrinsic energy (See Osadchy: Para. [0032] (providing that the, "algorithm uses a cost function, which is a weighted combination of intrinsic energy")) representing a deviation of the probe from a free shape of the probe (See Osadchy: Para. [0032] (clarifying that the, "[i]ntrinsic energy represents the deviation of probe ... from its free shape")); calculating a voltage measurement error (See Bar-Tal: Para [0113] (providing that the Patch Current Calibration step, "perform[s] a calibration on the ACL patches in patch calibration step ... [which] compensates for the impedances being non-zero"), Para. [0125] (clarifying that the, "patch impedance calibration procedure the processor estimates a value of q(ij) from the values of and I(ij), typically by finding the ratio V(i)[voltage measured on patch i]/I(i)")) between the expected voltage value based on a known magnetic field at a probe location and the measured voltage (See Bar-Tal: Para [0113] (providing that the Patch Current Calibration step, "perform[s] a calibration on the ACL patches in patch calibration step ... [which] compensates for the impedances being non-zero"), Para. [0125] (clarifying that the, "patch impedance calibration procedure the processor estimates a value of q(ij) from the values of and I(ij), typically by finding the ratio V(i)[voltage measured on patch i]/I(i)"), Paras. [0115]-[0121] (stating that, "ACL patches have generally similar circuits ... and for the analysis below, for each patch i ... E(i) is a voltage, from a voltage source 56V, that drives patch i with frequency f(i) ... [and] V(ij) is a voltage measured on patch i at frequency f(i)"), and Para [0130] (describing equation "(8)" in terms related to the difference between the voltage measured on a patch and the voltage that drives the patch)); and calculating the cost function as a weighted sum of the intrinsic energy (See Osadchy: Para. [0032] (providing that the, "algorithm uses a cost function, which is a weighted combination of intrinsic energy")), and therefore substantially what is described by claim 18.
However, Osadchy in view of Bar-Tal fails to teach calculating the cost function as a weighted sum … [including] voltage measurement error.
Nevertheless, Dichterman teaches calculating the cost function as a weighted sum … [including] voltage measurement error (See Dichterman: Para. [0376] (clarifying that, "the voltage/spatial mapping is updated, using the position data acquired from the intrabody probe ... the updated mapping comprises a weighted combination of the new position data, and data previously used in generating the existing state of the voltage/spatial mapping"), Para. [0160] (stating that the, "measurements are, for example ... voltage measurements"), Para. [0239] (providing that after, "a weighted sum, of the penalty for sister distance variability and the penalty for high spatial frequencies ... is obtained, it may be used to displace the initial locations to their new locations, which represent a location cloud that may be used for reconstruction of the body-part"), and Para. [0002] (stating that their invention, "relates to the field of navigation of body cavities by intrabody probes")).
The teachings of Osadchy, the teachings of Bar-Tal, and the teachings of Dichterman are considered to be analogous to the claimed invention because they are in the same field of detection and compensation for artifacts experienced during position sensing of a probe in a living body. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Osadchy with the teachings of Bar-Tal and the teachings of Dichterman to provide for what is described in claim 18. This is because Bar-Tal Paragraph [0054] provides the motivation of that its disclosure may help to, "further enhance the accuracy of the measurements made in the tracking phase." Furthermore, because Dichterman Paragraph [0382] provides the motivation of using its disclosure may help to, "increase the resolution, precision, and/or accuracy of the body cavity reconstruction."
Regarding Claim 19, Osadchy in view of Bar-Tal and further in view of Dichterman teaches the apparatus of claim 18 (See above discussion), wherein the cost function is further computed based on: calculating a position error (See Osadchy: Para. [0032] (stating that the, "algorithm uses a cost function, which is a weighted combination … [including] position error")) between the model of known mechanical properties of the probe and the input (See Osadchy: Para. [0032] (clarifying that the, "[p]osition error represents the error in position coordinates between the position transducer locations, given by the probe model and state, and the actual position measurements")); calculating an orientation error (See Osadchy: Para. [0032] (providing that the, "algorithm uses a cost function, which is a weighted combination … [including] orientation error")) between the model of known mechanical properties of the probe and the input (See Osadchy: Para. [0032] (clarifying that the, "orientation error represents the error in angular orientation coordinates between the position transducer orientations, given by the probe model and state, and the actual orientation measurements")); and further calculating the cost function as a weighted sum of the position error and the orientation error (See Osadchy: Para. [0032] (stating that the, "algorithm uses a cost function, which is a weighted combination of … position error and orientation error")).
 The teachings of Osadchy, the teachings of Bar-Tal, and the teachings of Dichterman are considered to be analogous to the claimed invention because they are in the same field of detection and compensation for artifacts experienced during position sensing of a probe in a living body. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Osadchy with the teachings of Bar-Tal and the teachings of Dichterman to provide for what is described in claim 19. This is because Bar-Tal Paragraph [0054] provides the motivation of that its disclosure may help to, "further enhance the accuracy of the measurements made in the tracking phase." Furthermore, because Dichterman Paragraph [0382] provides the motivation of using its disclosure may help to, "increase the resolution, precision, and/or accuracy of the body cavity reconstruction."
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Osadchy in view of Bar-Tal as applied to claim 1 above, and further in view of Afonso (US 10,441,187 B2).
Regarding Claim 4, Osadchy in view of Bar-Tal teaches the method of claim 1 (See above discussion), and therefore substantially what is described by claim 4.
However, Osadchy in view of Bar-Tal fails to teach wherein the probe comprises at least one flexible loop sensor.
Nevertheless, Afonso teaches wherein the probe comprises at least one flexible loop sensor (See Afonso: Abst. (providing for an, "efficient system for ... Directing catheter therapies"), Col. 6, Lines 43-44 (stating that the, "catheter ... may further provide means for steering or guiding the shaft"), Col. 6, Lines 55-56 (clarifying that the, "shaft ... [is a] flexible member configured for movement within the body"), Col. 7, Lines 5-7 (providing that the, "distal end ... of the shaft ... may be the main portion of the catheter ... that contains the electrodes ... or other sensors for acquiring EP data and positioning data"), Col. 7 Lines 30-35 (stating that, "the electrodes ... may be disposed in or along the distal end ... in a known spatial configuration such that the distances between the electrodes ... are known. The diameters of the loops, such as loop ... may vary from one embodiment to another"), and Col. 3, Lines 6-8 (clarifying that a, "high density of sensors may be disposed along the distal end of the medical device to simultaneously measure voltages")).
The teachings of Osadchy, the teachings of Bar-Tal, and the teachings of Afonso are considered to be analogous to the claimed invention because they are in the same field of detection of artifacts experienced during position sensing of a probe in a living body. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Osadchy with the teachings of Bar-Tal and the teachings of Afonso to provide for what is described in claim 4. This is because Bar-Tal Paragraph [0054] provides the motivation of that its disclosure may help to, "further enhance the accuracy of the measurements made in the tracking phase." Furthermore, because Afonso Column 33, Lines 2-3 provides that an, "automated initial lesion placement or diagnostic mapping ... may also be facilitated."
Claims 7, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Osadchy in view of Bar-Tal and further in view of Dichterman as applied to claims 2, 12, and 18 above, and further in view of Afonso.
Regarding Claim 7, Osadchy in view of Bar-Tal and further in view of Dichterman teaches the method of claim 2 (See above discussion), wherein the measured voltage measurement is generated based on the known magnetic field that passes through ... the probe (See Bar-Tal: Para. [0057] (providing that the, "[s]ubject ... is placed in a magnetic field generated ... by positioning under the subject a location pad ... containing magnetic field generator coils ... The magnetic fields generated by coils ... generate electrical signals in coils ... of an electromagnetic (EM) sensor ... located at the distal end of catheter")), and therefore substantially what is described by claim 7.
However, Osadchy in view of Bar-Tal and further in view of Dichterman fails to teach wherein the measured voltage measurement is generated based on the known magnetic field that passes through a loop of the probe.
Nevertheless, Afonso teaches wherein the measured voltage measurement is generated based on the known magnetic field that passes through a loop of the probe (See Afonso: Abst. (providing for an, "efficient system for ... Directing catheter therapies"), Col. 6, Lines 43-44 (stating that the, "catheter ... may further provide means for steering or guiding the shaft"), Col. 6, Lines 55-56 (clarifying that the, "shaft ... [is a] flexible member configured for movement within the body"), Col. 7, Lines 5-7 (providing that the, "distal end ... of the shaft ... may be the main portion of the catheter ... that contains the electrodes ... or other sensors for acquiring EP data and positioning data"), Col. 7 Lines 30-35 (stating that, "the electrodes ... may be disposed in or along the distal end ... in a known spatial configuration such that the distances between the electrodes ... are known. The diameters of the loops, such as loop ... may vary from one embodiment to another"), and Col. 3, Lines 6-8 (clarifying that a, "high density of sensors may be disposed along the distal end of the medical device to simultaneously measure voltages")).
The teachings of Osadchy, the teachings of Bar-Tal, the teachings of Dichterman, and the teachings of Afonso are considered to be analogous to the claimed invention because they are in the same field of detection of artifacts experienced during position sensing of a probe in a living body. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Osadchy with the teachings of Bar-Tal, the teachings of Dichterman, and the teachings of Afonso to provide for what is described in claim 7. This is because Bar-Tal Paragraph [0054] provides the motivation of that its disclosure may help to, "further enhance the accuracy of the measurements made in the tracking phase." Furthermore, because Dichterman Paragraph [0382] provides the motivation of using its disclosure may help to, "increase the resolution, precision, and/or accuracy of the body cavity reconstruction." Also, because Afonso Column 33, Lines 2-3 provides that an, "automated initial lesion placement or diagnostic mapping ... may also be facilitated."
Regarding Claim 16, Osadchy in view of Bar-Tal and further in view of Dichterman teaches the system of claim 12 (See above discussion), wherein the measured voltage measurement is generated based on the known magnetic field passing through ... the probe (See Bar-Tal: Para. [0057] (providing that the, "[s]ubject ... is placed in a magnetic field generated ... by positioning under the subject a location pad ... containing magnetic field generator coils ... The magnetic fields generated by coils ... generate electrical signals in coils ... of an electromagnetic (EM) sensor ... located at the distal end of catheter")), and therefore substantially what is described by claim 16.
However, Osadchy in view of Bar-Tal and further in view of Dichterman fails to teach wherein the measured voltage measurement is generated based on the known magnetic field passing through a loop of the probe.
Nevertheless, Afonso teaches wherein the measured voltage measurement is generated based on the known magnetic field passing through a loop of the probe (See Afonso: Abst. (providing for an, "efficient system for ... Directing catheter therapies"), Col. 6, Lines 43-44 (stating that the, "catheter ... may further provide means for steering or guiding the shaft"), Col. 6, Lines 55-56 (clarifying that the, "shaft ... [is a] flexible member configured for movement within the body"), Col. 7, Lines 5-7 (providing that the, "distal end ... of the shaft ... may be the main portion of the catheter ... that contains the electrodes ... or other sensors for acquiring EP data and positioning data"), Col. 7 Lines 30-35 (stating that, "the electrodes ... may be disposed in or along the distal end ... in a known spatial configuration such that the distances between the electrodes ... are known. The diameters of the loops, such as loop ... may vary from one embodiment to another"), and Col. 3, Lines 6-8 (clarifying that a, "high density of sensors may be disposed along the distal end of the medical device to simultaneously measure voltages")).
The teachings of Osadchy, the teachings of Bar-Tal, the teachings of Dichterman, and the teachings of Afonso are considered to be analogous to the claimed invention because they are in the same field of detection of artifacts experienced during position sensing of a probe in a living body. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Osadchy with the teachings of Bar-Tal, the teachings of Dichterman, and the teachings of Afonso to provide for what is described in claim 16. This is because Bar-Tal Paragraph [0054] provides the motivation of that its disclosure may help to, "further enhance the accuracy of the measurements made in the tracking phase." Furthermore, because Dichterman Paragraph [0382] provides the motivation of using its disclosure may help to, "increase the resolution, precision, and/or accuracy of the body cavity reconstruction." Also, because Afonso Column 33, Lines 2-3 provides that an, "automated initial lesion placement or diagnostic mapping ... may also be facilitated."
Regarding Claim 20, Osadchy in view of Bar-Tal and further in view of Dichterman teaches the apparatus of claim 18 (See above discussion), wherein the measured voltage measurement is generated based on the known magnetic field passing through … the probe (See Bar-Tal: Para. [0057] (providing that the, "[s]ubject ... is placed in a magnetic field generated ... by positioning under the subject a location pad ... containing magnetic field generator coils ... The magnetic fields generated by coils ... generate electrical signals in coils ... of an electromagnetic (EM) sensor ... located at the distal end of catheter")), and therefore substantially what is described by claim 20.
However, Osadchy in view of Bar-Tal and further in view of Dichterman fails to teach wherein the measured voltage measurement is generated based on the known magnetic field passing through a loop of the probe.
Nevertheless, Afonso teaches wherein the measured voltage measurement is generated based on the known magnetic field passing through a loop of the probe (See Afonso: Abst. (providing for an, "efficient system for ... Directing catheter therapies"), Col. 6, Lines 43-44 (stating that the, "catheter ... may further provide means for steering or guiding the shaft"), Col. 6, Lines 55-56 (clarifying that the, "shaft ... [is a] flexible member configured for movement within the body"), Col. 7, Lines 5-7 (providing that the, "distal end ... of the shaft ... may be the main portion of the catheter ... that contains the electrodes ... or other sensors for acquiring EP data and positioning data"), Col. 7 Lines 30-35 (stating that, "the electrodes ... may be disposed in or along the distal end ... in a known spatial configuration such that the distances between the electrodes ... are known. The diameters of the loops, such as loop ... may vary from one embodiment to another"), and Col. 3, Lines 6-8 (clarifying that a, "high density of sensors may be disposed along the distal end of the medical device to simultaneously measure voltages")).
The teachings of Osadchy, the teachings of Bar-Tal, the teachings of Dichterman, and the teachings of Afonso are considered to be analogous to the claimed invention because they are in the same field of detection of artifacts experienced during position sensing of a probe in a living body. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Osadchy with the teachings of Bar-Tal, the teachings of Dichterman, and the teachings of Afonso to provide for what is described in claim 20. This is because Bar-Tal Paragraph [0054] provides the motivation of that its disclosure may help to, "further enhance the accuracy of the measurements made in the tracking phase." Furthermore, because Dichterman Paragraph [0382] provides the motivation of using its disclosure may help to, "increase the resolution, precision, and/or accuracy of the body cavity reconstruction." Also, because Afonso Column 33, Lines 2-3 provides that an, "automated initial lesion placement or diagnostic mapping ... may also be facilitated."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRENTON D. HATHERILL whose telephone number is (571) 272-5406. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Trenton D. Hatherill/Examiner, Art Unit 3793   

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793